DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1, 3-5, 7-8 and 10-12 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Hoppe et al. (US-2003/0206165-A1), teaches a method for simplifying three-dimensional mesh data using three-dimensional mesh data simplification device (Abstract; ¶0094) comprising: assigning a priority value, for each vertex of the three-dimensional mesh data for the mesh simplification, to the each vertex based on animation information including a skin weight values and geometric information of the three-dimensional mesh data (Figs. 3A-G and 5A-5B; ¶0094; ¶0033; ¶0097; ¶0065); determining, for each edge of the three-dimensional mesh data for the mesh simplification, a priority value for the each edge (¶0094); determining the vertex or the edge of the three-dimensional mesh data to be deleted based on the determined priority value (Figs. 3A-G and 5A-5B; ¶0094), and simplifying the three-dimensional 
Collet Romea et al. (US-2017/0018111-A1), teaches animation information including skin weight values (¶0051; Fig. 10 and ¶0059; ¶0061-0062; ¶0072); determining the vertex or the edge of the three-dimensional mesh data to be deleted based on the determined priority value (Fig. 10 and ¶0059; ¶0061-0062; ¶0072).
DeTemmerman et al. (US-2016/0163103-A1), teaches normalizing, for each vertex of the three-dimensional mesh data, a sum of the skin weight values for each joint connected to the each vertex to 1 (¶0053; ¶0064).
Arai et al. (US-6,201,542-B1), teaches determining a vertex or an edge of three-dimensional mesh data to be deleted based on animation information and geometric information of the three-dimensional mesh data (col 5, line 38-55; Fig. 2 and col 9, line 48 to col 10, line 26; col 10, line 13-16); simplifying the three-dimensional mesh data by deleting the vertex or the edge (col 10, line 8-26).
Seiki et al. (JP2011113135A), teaches animation information including skin weight values (Fig. 8; 0077-0080).
Found references:  
Kato et al. (US-2002/0075263-A1), teaches creating a three- dimensional visual representation of an object having multiple resolutions by retrieving a vertex list for the object, determining a collapse order for the vertices identified in the vertex list, reordering the vertices identified in the vertex list responsive to the determined collapse order, and creating a vertex collapse list responsive to the collapse order, where the vertex collapse list specifies, for a target vertex, a neighbor vertex to collapse to (Abstract). Kato further teaches priority weights different factors (0054).
Shreiner (US-2018/0089890-A1), teaches various embodiments receive tessellation patch information that includes patch information and shared edges for the patches. Based on 
Hoppe (US-6,362,820-B1), teaches a quadric error metric is provided that allows fast and accurate geometric simplification of meshes having attribute values. In particular, the quadric error metric is used to determine the position of a new vertex created during an edge collapse, and the order in which edges are collapsed (Abstract).
Iverson et al. (US-2017/0358133-A1), teaches geometrically simplifying three-dimensional (3D) video data. In one aspect, a method may include obtaining 3D data, with the 3D data including a plurality of portions associated with a default resolution priority. A higher resolution priority may be associated with one or more portions of the 3D data (Abstract).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "determining, for each edge of the three-dimensional mesh data for the mesh
simplification, a priority value for the each edge according to a sum of priority values for the each vertex assigned to vertices at both ends of the each edge;" “determining the vertex or the edge of the three-dimensional mesh data to be deleted based on the determined priority value; and” “simplifying the three-dimensional mesh data by deleting the vertex in an order of the priority value for the each vertex or deleting the edge in an order of the priority value for the each edge.” as recited by amended independent claim 1 (emphasis nd paragraph and page 16, 2nd paragraph.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 7-8 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL LE/Primary Examiner, Art Unit 2619